Citation Nr: 1526532	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating evaluation for bilateral hearing loss.

2.  Entitlement to a rating evaluation in excess of 70 percent for mood disorder with anxiety and depression.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel




INTRODUCTION

The Veteran had active duty from September 1973 to September 1976.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from rating decisions of December 2011 and June 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a travel Board hearing on his formal appeal of January 2015.  To date, the hearing has not been scheduled.  The Board finds that it is appropriate to remand this case for due process reasons.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at his RO, and notify him of the scheduled hearing at the latest address of record.  This hearing is to be scheduled in accordance with applicable law.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




